RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s request for continued examination, IDS, terminal disclaimer, marked-up specification, substitute specification, claim amendments, and remarks filed on 2/2/2021 have been received. In the response filed on 2/2/2021, claims 1, 11, and 12 were amended. 
Claims 1, 3, 11, and 12 are pending. Claims 2 and 4-10 are canceled. Claims 1, 3, 11, and 12 are rejected. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/2/2021 has been entered.

Specification
The Marked-up and Substitute Specifications filed on 2/2/2021 are entered. 



Terminal Disclaimer
The terminal disclaimer filed on 2/2/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/613915 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Rejections
The objections and double patenting, made of record in the office action mailed on 11/2/2020, that are not repeated have been withdrawn due to applicant’s terminal disclaimer filed on 2/2/2021 filed on 7/22/2020. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 11, and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Beck et al., US 2008/0299209 A1. 
Regarding claim 1: Beck discloses a compressed tablet (pressed to tablets, abstract) comprising a plurality of solid particles (beadlets, para 0057). 

Fat soluble vitamin
Beck discloses the solid particles (beadlets) comprise a fat soluble ingredient (para 0039). Beck discloses the fat soluble ingredient may be vitamin A (para 0019). 
Beck discloses the fat soluble ingredient present in the range of from 0.1 to 90 wt.%, from 0.1 to 80 wt.%, from 1 to 50 wt.%, and from 1 to 30 wt.% (para 0027). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.

Emulsifier and trehalose
Beck discloses the solid particles (beadlets) comprise a colloid (para 0028). Beck discloses the colloid may be selected from a group that includes sugar and modified starch (para 0028, 0036). Beck discloses the sugar may be selected from a group that includes trehalose (para 0031). 
Selection of vitamin A, modified starch, and trehalose: A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02. Additionally, It would have been obvious to one of ordinary skill in the art at the time of invention to select vitamin A, modified starch, and trehalose because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, Beck discloses a compressed tablet comprising particles. Beck discloses the recited ingredients for use in the compressed tablets. As such, the selection of the vitamin A, modified starch, and trehalose is obvious. 
Concentrations of Emulsifier and trehalose: 
Beck discloses the colloid is present in ranges from 10 to 90 wt.%, from 20 to 75 wt.%, from 30 to 70 wt.%, and from 50 to 65 wt.% (para 0058). 
Beck discloses the modified food starch and sugar is used as the protective colloid, the weight-ratio of the modified food starch to the sugar preferably varies from 500:1 to 1:100, from 20:1 to 1:10, from 10:1 to 1:10, from 4:1 to 1:2, and from 2:1 to 1:2 (para 0032). 
Based on the percentage of colloid in the particle (beadlet) and the ratio of starch and sugar, Beck suggests a range of modified food starch of about 0.020 to 89.8 %.
Sample calculations: 
10% colloid * 1 part starch/(1 part starch + 500 part sugar)) = 0.0199% modified starch
90% colloid * 500 parts starch/(500 parts starch + 1 part sugar)) = 89.8 % modified starch

Sample calculations: 
10% colloid * 1 part sugar/(500 part starch + 1 part sugar)) = 0.0199% sugar
90% colloid * 500 parts sugar/(1 parts starch + 500 part sugar)) = 89.8 % sugar
Additionally per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In the present case, Beck discloses the conventional nature of a compressed tablet comprising the recited ingredients. Beck discloses the centration of the claimed ingredients may be varied. The claimed concentrations of the ingredients represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent.

Regarding claim 3: Based on the percentage of colloid in the particle (beadlet) and the ratio of starch and sugar, Beck suggests a range of sugar, which may be trehalose (para 0031), of about 0.020 to 89.8 %. See the sample calculations in the rejection of claim 1 above. 

Beck does not disclose the particle size in Dv90. However, it would have been obvious to one having ordinary skill in the art to select particles having size of Dv90  between 50-1000 μm (claim 11) and Dv90 between 100-800 μm (claim 12) because it has been held that changes in size are prima facie obvious. MPEP 2144.04 IV A. As discussed above, Beck discloses the solid particles (beadlets) have a mean particle size from 50 to 1000 µm. As such, particles with a Dv90 between 50-1000 μm (claim 11) and between 100-800 μm (claim 12) is prima facie obvious. 

Response to Arguments
Applicant's arguments filed 2/2/2021 have been fully considered but they are not persuasive. 

Rejections of claims 1, 3, 11, and 12 as obvious over Beck
Applicant argues processes of producing compressed tablets may cause less of the fat-soluble vitamin present in the compressed tablet than was present in the uncompressed formulation (remarks, p. 6). Examiner is not persuaded by this argument. The argument is not commensurate in scope with the claims. The claims are drawn to a product (Compressed tablets) – not a method of making a product. The process(es) that may be used to make a claimed product do not distinguish the claimed product from the prior suggested in the prior art. 
Applicant argues gelatin, which is often used to formulate fat-soluble vitamins, is sourced from animals (remarks, p. 7). Examiner is not persuaded by this argument. The argument is not commensurate in scope with the claims. The claims are drawn to a product (Compressed tablets) comprising a plurality of solid particles, wherein the solid particles comprise of least one fat soluble vitamin, at least one emulsifier, and trehalose (claim 1). The substances used or not used in other products do not distinguish the claimed product from the prior suggested in the prior art. 
comprise a plurality of solid particles” (emphasis added) and “the solid particles comprise” (emphasis added). The “comprise” term does not exclude additional, unrecited elements. Second, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. MPEP 2123 II. Beck’s disclosure of gelatin in “most” of the “disclosed formulations” (remarks, p. 7) does not teach away from a broader disclosure or non-preferred embodiments. 
Applicant argues Beck discloses sugars in addition to trehalose (remarks, p. 7). Examiner is not persuaded by this argument. A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02. It has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” MPEP 2144.07. In the present case, Beck discloses trehalose. As such, Beck evidences the fact that one having ordinary skill in the art recognizes trehalose as a proper sugar ingredient. As such, selecting trehalose as a sugar is prima facie obvious. 

Unexpected Results 
Applicant argues maltodextrin is significantly inferior in performance in terms of stability of vitamin A overtime as compared to the same formulation which contains trehalose (remarks, p. 7). Examiner is not persuaded by this argument for the following reasons. 

Second, the argument is not commensurate in scope with the claims. Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. MPEP 716.02(d). The claims are drawn to a product (Compressed tablets) comprising a plurality of solid particles, wherein the solid particles comprise of least one fat soluble vitamin, at least one emulsifier, and trehalose (claim 1). The claims are not drawn to the stability of vitamin A over time or a method of improving the stability of vitamin A over time. 
Third, the applicant’s evidence fails to demonstrate criticality in the selection of trehalose. 
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. MPEP 716.02. The Applicant has the burden to establish the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. MPEP 716.02(b). 
In the present case, applicant’s evidence (the specification) does not demonstrate the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. Figures 1 and 2 illustrate vitamin concentration is nearly the same after 35 days. Figure 3 illustrate a difference in vitamin retention with the combination of gum Acacia and trehalose than with either combination of gum Acacia and maltodextrin. However, the claims do not exclude the combination of gum Acacia, trehalose, and maltodextrin. 
Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. MPEP 2144.05 III. A. Objective evidence of nonobviousness must be 
In the present case, the claims are not commensurate in scope with the applicant’s evidence (the specification) for at least the following reasons: 
The examples make compressed tablets that comprise 100% of the solid particles. However, the claims do not recite the percentage of solid particles in the compressed tablet. 
The examples only use vitamin A acetate. However, the claims recite vitamin A, vitamin A acetate, or vitamin A palmitate. 
The examples use a single amount of vitamin A acetate, i.e., 27.00%. However, the claims recite a range of fat soluble vitamin of 25-70%. 
Each example includes BHT, tocopherol, corn starch, and water. The claims do not recite the particles comprise BHT, tocopherol, corn starch, and water. 
The examples use a single amount of emulsifier, i.e., 18.19%. However, the claims recite a range of emulsifier 20-70%. 
The examples use a single amount of emulsifier, i.e., 18.19%, which is outside the claimed range of emulsifier 20-70%. 
The examples use a single amount of trehalose, i.e., 18.19%. However, the claims recite a range of trehalose of 5-55%. 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571) 270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached at (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WALTER A MOORE/Primary Examiner, Art Unit 3619